FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                September 16, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.
                                                         No. 09-5084
 WILLIAM R. SATTERFIELD,                       (D.C. No. 04-CR-00123-CVE-1)
                                                         (N.D. Okla.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


      William Satterfield seeks to challenge for the fourth time his guilty plea for

conspiracy and odometer tampering, as well as his corresponding sentence of 50

months’ imprisonment and payment of $1,337,000 in restitution. The district

court denied the requested relief, and we see no basis on which to disagree with

its disposition.

      After entering his guilty plea, Mr. Satterfield did not file a direct appeal.

Instead, he moved the district court to reduce his sentence and vacate the

restitution order under 28 U.S.C. § 2255. The district court denied the motion


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and Mr. Satterfield appealed to this court. We granted a certificate of

appealability (COA) “on the question of whether a movant may challenge the

restitution portion of his sentence” by means of a § 2255 motion, but, after

ultimately determining that he could not, and that the remaining issues in his

petition did not warrant a COA, we dismissed Mr. Satterfield’s appeal. United

States v. Satterfield, 218 F. App’x 794, 796 (10th Cir. 2007) (unpublished).

      Mr. Satterfield then sought to present the same arguments in a motion

under 28 U.S.C. § 2241. The district court dismissed this application, too, and we

affirmed. Satterfield v. Scibana, 275 F. App’x 808 (10th Cir. 2008)

(unpublished).

      Next, Mr. Satterfield applied to this court for permission to file a second

§ 2255 motion on the basis of “newly discovered evidence,” in the form of a

federal regulation he came across that allegedly exempted his cars from the

odometer-tampering law under which he was convicted. Finding the regulation

“neither evidence nor . . . newly discovered,” we denied the application. In re

Satterfield, No. 08-5089, slip op. at 2 (10th Cir. June 18, 2008).

      Most recently, Mr. Satterfield filed in the district court papers styled as a

motion for relief from a final judgment pursuant to Federal Rule of Civil

Procedure 60(b). The district court determined that the motion sought to

challenge the validity of Mr. Satterfield’s conviction and sentence, and therefore

was not a true Rule 60(b) motion but one more properly denominated as another

                                        -2-
effort to vacate, set aside, or correct his sentence under § 2255. D.Ct. Op. at 3.

To file a second or successive § 2255 motion, the district court noted, a petitioner

must first move the court of appeals for an order authorizing the district court to

hear the motion. 28 U.S.C. § 2255(h); 28 U.S.C. § 2244(b)(3). Because Mr.

Satterfield had not received permission from this court to proceed with his claim,

the district court faced two options. It could transfer the action to this court to

consider whether to permit the successive § 2255 motion, or it could dismiss the

claim for lack of subject matter jurisdiction. In re Cline, 531 F.3d 1249, 1252

(10th Cir. 2008) (per curiam). The district court chose the latter option. D.Ct.

Op. at 4.

      To appeal a district court’s dismissal of an unauthorized § 2255 motion in

these circumstances, a petitioner must obtain a COA. See United States v.

Harper, 545 F.3d 1230, 1233 (10th Cir. 2008). Mr. Satterfield has applied to this

court for a COA, which we may grant only if he has shown that “jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 478 (2000)). When a

district court dismisses a Rule 60(b) motion on the ground that it is actually an

unauthorized § 2255 motion, we must consider whether reasonable jurists would

find debatable the district court’s decision to construe the motion as a motion to

vacate, set aside, or correct his sentence pursuant to § 2255. Id. If we conclude




                                          -3-
that no reasonable jurist would find the district court’s conclusion debatable, we

must deny the COA. See id. at 1234.

      That is precisely the case we face. The district court’s decision to construe

Mr. Satterfield’s Rule 60(b) motion as a § 2255 motion was unquestionably

correct. As the district observed, the motion “in substance or effect . . .

reassert[ed] a federal basis for relief from the petitioner’s underlying conviction,”

United States v. Pedraza, 466 F.3d 932, 933 (10th Cir. 2006) (quoting Spitznas v.

Boone, 464 F.3d 1213, 1215 (10th Cir. 2006)), rather than “challenged the

integrity of the final order entered in his original § 2255 proceedings,” id. at 933-

34. Accordingly, we deny the requested COA. The appeal is dismissed.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -4-